DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer (US 2010/0230457) in view of Marino (US 2021/0376658).

As for claims 1-20, Beyer discloses the invention substantially as claimed, including:


1. An assist handle assembly for a vehicle, the assist handle assembly comprising:[AltContent: rect] a connector configured to secure the assist handle assembly to a structural component of the vehicle [fig. 6, elements 12, 18; paragraphs 0004 and 0006].  
2. The assist handle assembly of claim 1 further comprising a hanger connected to the assist handle and configured to hang a holder configured to hold a chargeable electronic device [see as cited in claim 1].  
10. The assist handle assembly of claim 1, wherein the chargeable electronic device comprise a phone [see as cited in claim 1].  
11. The assist handle assembly of claim 1, wherein the connector is releasable to allow assembly and disassembly of the assist handle assembly from the vehicle [see as cited in claim 1].  
12. An assist handle assembly for a vehicle, the assist handle assembly comprising: an assist handle configured to be gripped by a user [see as cited in claim 1]; 
a hanger connected to the assist handle and configured to hang a holder configured to hold a chargeable electronic device [see as cited in claim 1]; 
a connector configured to secure the assist handle assembly to a structural component of the vehicle [see as cited in claim 1].  
18. The assist handle assembly of claim 12, wherein the electronic device comprise a phone [see as cited in claims 1 and 10].  
19. The assist handle assembly of claim 12, wherein the connector is releasable to allow assembly and disassembly of the assist handle assembly from the vehicle [see as cited in claims 1 and 11].  
20. The assist handle assembly of claim 12, wherein the hanger comprises a deployable hook [paragraphs 0007-0010].  

Beyer does not specifically disclose:
[claim 1] a wireless charger configured to charge a chargeable electronic device positioned proximate to a charging region of the charger.
[claim 12] an inductive charger configured to inductively couple with charging circuitry in the chargeable electronic device to charge the chargeable electronic device held in the holder hanging on the hanger. 
3. The assist handle assembly of claim 1 further comprising a power cable for connecting to a vehicle power supply.  
4. The assist handle assembly of claim 1, wherein the wireless charger comprises an inductive charger configured to inductively couple with charging circuitry in the electronic device.  
5. The assist handle assembly of claim 4, wherein the inductive charger comprises inductive charging circuitry configured to couple with charging circuitry in the chargeable electronic device.  
6. The assist handle assembly of claim 1 further comprising a wireless communication link.  
7. The assist handle assembly of claim 6, wherein the wireless communication link communicates with the chargeable electronic device and one or more external communication links to determine a location of the electronic device and a charging status of the chargeable electronic device.  
9. The assist handle assembly of claim 7, wherein the location of the electronic device is determined by processing wireless signals transmit between the electronic device and one or more signal communication devices.  
8. The assist handle assembly of claim 7 further comprising a human machine interface output for communicating the charging status of the chargeable electronic device.  
16. The assist handle assembly of claim 15 further comprising a human machine interface output for communicating the charging status of the chargeable electronic device.  

Marino discloses [claim 1] a wireless charger configured to charge a chargeable electronic device positioned proximate to a charging region of the charger [paragraph 0006 and 0105; also paragraphs 0069, 0084, 0104 and figs. 15-18].
[claim 12] an inductive charger configured to inductively couple with charging circuitry in the chargeable electronic device to charge the chargeable electronic device held in the holder hanging on the hanger [paragraph 0105, element 22a; fig. 15; paragraphs 0110].
3. The assist handle assembly of claim 1 further comprising a power cable for connecting to an outside power supply [paragraphs 0057, 0104-0105].  
4. The assist handle assembly of claim 1, wherein the wireless charger comprises an inductive charger configured to inductively couple with charging circuitry in the electronic device [paragraph 0105, element 22a; fig. 15].  
5. The assist handle assembly of claim 4, wherein the inductive charger comprises inductive charging circuitry configured to couple with charging circuitry in the chargeable electronic device [paragraph 0105, element 22a; fig. 15].  
6. The assist handle assembly of claim 1 further comprising a wireless communication link [paragraphs 0073, 0080].  
7. The assist handle assembly of claim 6, wherein the wireless communication link communicates with the chargeable electronic device and one or more external communication links to determine a location of the electronic device and a charging status of the chargeable electronic device [paragraph 0073, 0095].  
9. The assist handle assembly of claim 7, wherein the location of the electronic device is determined by processing wireless signals transmit between the electronic device and one or more signal communication devices [paragraph 0073, 0095].  
13. The assist handle assembly of claim 12 further comprising a power cable for connecting to an external power supply [see as cited in claim 3].  
14. The assist handle assembly of claim 12 further comprising a wireless communication link [see as cited in claim 6].  
15. The assist handle assembly of claim 14, wherein the wireless communication link communicates with the electronic device and one or more communication links to determine a location of the electronic device and a charging status of the chargeable electronic device [see as cited in claim 7].  
17. The assist handle assembly of claim 12, wherein the inductive charger comprises inductive charging circuitry configured to couple with charging circuitry in the chargeable electronic device [see as cited in claims 4-5].  
8. The assist handle assembly of claim 7 further comprising a human machine interface output for communicating the charging status of the chargeable electronic device [paragraphs 0056, 0059, 0073, 0089].  
16. The assist handle assembly of claim 15 further comprising a human machine interface output for communicating the charging status of the chargeable electronic device [paragraphs 0056, 0059, 0073, 0089].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the disclosures of Beyer and Marino because one of ordinary skill in the art at the time the invention was effectively filed would have sought to use known techniques such as wireless charging and communications of personal devices within a secure location in a vehicle because of common problems including personal items being moved from vehicle motions.  Therefore, one of ordinary skill would have combined the carrier bag of Beyer and the personal device charging and communication bag of Marino to provide multiple functions of safe storage and contemporary charging and communication techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        August 17, 2022